IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
PAUL SAVAGE,

              Petitioner,

v.                                                     Case No. 5D16-875

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed April 22, 2016

Petition for Belated Appeal
A Case of Original Jurisdiction.

Paul Savage, Milton, pro se.

Pamela Jo Bondi, Attorney General
Tallahassee, and Marjorie Vincent-Tripp,
Assistant Attorney General, Daytona
Beach, for Respondent.

PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the order denying

amended motion for post-conviction relief, rendered December 7, 2015, in Case No.

08-776-CF-52, in the Circuit Court in and for Putnam County, Florida. See Fla. R. App.

P. 9.141(c)(6)(D).


       PETITION GRANTED.


SAWAYA, BERGER, and WALLIS, JJ., concur.